DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: The present invention related to an antenna structure and a stylus using the same. Each independent claim identifies, inter alia, the uniquely distinct features:
wherein the first radiating portion electrically connects to a feed source to feed in current, the first radiating portion conducts the current to activate a first mode to generate radiating signals, the main body couples the current from the first radiation portion, the second radiating portion couples the current from the main body, and
the first radiating portion, the main body, and the second radiating portion conduct the current and connect to ground to activate a second mode to generate radiation signals.

The closest prior art of: 
Jiang et al. (US 2017/0016697) discloses stylus (10) in Fig. 1 having antenna (40) in Fig. 9 for radiating signals.       .
Wang et al. (U.S. Patent No. 9,312,600) discloses a stylus in Figs. 1 with antenna (130) with radiation portion (132) and in Fig. 1 (paragraph [137]).
However, either in singularly or in combination, the closest prior arts fail to anticipate or render the above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 




/DUC Q DINH/Primary Examiner , Art Unit 2692